on rehearing. Opinion delivered March 8, 1909. Hart, J. It by no means follows, as contended by counsel for appellant, that the finding of the court should have been in favor of appellant because it declared that the mortgage of Jett to Davies was a prior lien to that of Jett to Crittenden & Compa^r, of Sunnyside, although the latter was first executed and filed for record. The action of the court in holding in favor of Davies was based upon estoppel. Davies went to Crittenden for the purpose of ascertaining how much Jett owed, with a view of advancing 'him money to pay off his entire indebtedness which was secured by the mortgage on his land. Crittenden testified that he understood Davies to refer only to the indebtedness due to him individually and to Crittenden & Company of Greenville, Mississippi. .Davies and Jett both testified that Davies referred to all the indebtedness, including that owed by Jett to Crittenden & Company, of Sunnyside in Arkansas, which was a different firm from that at Greenville. Crittenden, however, was a member of and the.manager of both firms. A11 of the indebtedness was secured by different mortgages on the land of Jett. Crittenden misled Davies to his prejudice by only stating a part of the indebtedness, and by his negligent failure to state the whole indebtedness caused Davies to advance the money to secure the payment of which the mortgage to him was executed. The rule broadly stated is that a person, who intentionally or by culpable negligence induces another to act on his representations will be estopped from denying their truth. Graham v. Thompson, 55 Ark. 296. On the other hand, the representations of Crittenden to Davies as to the amount owed by Jett, as far as Jett was concerned, stand on an entirely different footing. Jett was not misled to his prejudice nor in any wise injured by the representations, and can, therefore, invoke no principle of estoppel. The sole question, as applied to his rights, is, does he owe the amount claimed to be due to O. B. Crittenden & Company of Sunnyside ? It is contended by counsel for appellant that the testimony of Ray was not competent to prove the amount due Crittenden & Company. In this we can not agree with him. Ray testified that he was in the employment of Crittenden & Company, of Sunnyside, during the years 1904, 1905 and until October, 1906. That he kept the books of the firm and kept them correctly. That the goods sold to Jett were either sold by him or were sold to Jett upon orders written by him. Atkinson v. Burt, 65 Ark. 316, and cases cited. We still adhere to our original opinion that it was impossible for us to have determined whether or not the finding of the chancellor upon the disputed question of fact in regard to Jett’s indebtedness to Crittenden & Company, of Sunnyside, was correct without exploring the transcript. As was said in our opinion, counsel drew his own conclusion as to the effect of the testimony. This is not permissible in an abstract. The substance of the testimony must be set out, and it is for the court to draw its own inferences from the testimony. Therefore the motion for a rehearing is denied.